RESOLUCIÓN
El 5 de marzo de 2001 este Tribunal emitió un Per Curiam mediante el cual suspendió del ejercicio de la abogacía al Ledo. Jorge L. Santiago Cruz, 2001 TSPR 33. En la Opinión ordenamos que se notificara por correo a la direc-ción que aparece en el expediente personal del abogado. Además, se dispuso que a partir de ser remitida por correo, se consideraría notificado el abogado. Tal como ordenamos, el 12 de marzo se envió por correo con acuse de recibo y por *192tal razón la Opinión fue notificada a las demás partes, dis-tribuida y publicada.
Recientemente, el Alguacil del Tribunal nos informó que en el proceso de diligenciar el mandamiento ordenando la incautación de la obra y del sello notarial del abogado sus-pendido, fueron informados de que el abogado había falle-cido el 3 de marzo de 2001.
Considerando las circunstancias extraordinarias del presente caso, dejamos sin efecto nuestra Opinión de 5 de marzo de 2001. Se ordena que la Opinión no se publique oficialmente y que se retire su publicación por la vía electrónica. La Secretaria del Tribunal velará por el cum-plimiento de lo aquí dispuesto.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García no intervino.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo